Justice EID,
concurring in the judgment.
121 I agree with the majority that the plain language of sections 14-10-128(1)(b) and (c), in and of itself, does not impose a requirement that a parent consent to a non-parent's "physical care" of a child in order for the nonparent to have standing to petition for allocation of parental responsibilities. Maj. op. at 11 9. But I would not find that "the means by which the child comes to be in the nonparent's care" is never relevant to the standing inquiry, as the majority seems to do. Id. To give an example, in my view, a kidnapper would not have standing to petition for allocation of parental responsibilities because, although the child may have been in the "physical care" of the kidnapper for six months or more, the child was placed in that care through criminal means. Under such circumstances, any such "care" of the child was void and illegitimate from the start. Indeed, if sections 14-10-123(1)(b) and (c) were read so broadly as to always exclude the cireumstances under which a child came to be in the care of the nonparent-that is, if the statutes were read so broadly so as to bestow standing upon a kidnapper-they would be as problematic as the Washington statute at issue in Troxel v. Granville, 530 U.S. 57, 61, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000), which permitted any third party to petition for visitation.
{22 The majority's response may be that, although the kidnapper would have standing to seek allocation of parental responsibilities, he would lose on the merits that is, he would not be allocated parental responsibilities because it would not be in the best interests of the child to do so, especially in light of the fact that "a fit parent's decisions are presumed to be in the best interest of the child." Maj. op. at 118 n. 7; see also id. at {14 (criticizing the court of appeals for "conflat[ing] standing requirements with best interest considerations"); id. at 116 (suggesting that "although standing and merits provisions were contained in the same section of Washington's nonparental visitation statute, the plurality appears to have separated standing from best interest considerations"); id. at 1 17 (placing significance on the fact that, unlike the Washington statute, "the best interest of the child standard is not codified with the standing provisions" under our statutes); id. at 117 n. 6 (finding that our holding in In re B.J., 242 P.3d 1128 (Colo.2010)-that the presumption that a fit parent acts in the best interest of the child applies to all phases of an allocation of parental rights proceeding-does not apply to standing). But I would find that simply granting the kidnapper standing, thus allowing him to litigate the merits, would raise concerns under Troxel. See, e.g., 530 U.S. at 67, 120 S.Ct. 2054 (plurality opinion) (noting that, "in practical effect, in the State of Washington a court can disregard and overturn any decision by a fit custodial parent concerning visitation whenever a third party affected by the decision files a visitation petition" (first emphasis in original; second emphasis added)). I therefore cannot agree with the majority's broad pronouncement that Troxel would never be implicated in an analysis of nonpa-rental standing under sections 14-10-123(1)(b) and (c). Maj. op. at 118. But cf. Troxel, 530 U.S. at 67, 120 S.Ct. 2054 ("The Washington Supreme Court had the opportunity to give [the statute] a narrower reading, but it declined to do so.").
'I 23 The facts of this case, however, do not raise these sorts of concerns. Here, the trial court found that "there was implied consent and acquiescence by [the respondent] to [the child] being in the care of both [the father] and [petitioner]," and that "from a legal perspective [the respondent] abandoned [the child] to the care of [the father] and [petitioner]." Thus, in order to resolve this case we need only hold that the plain language controls because, on this record, Troxel is not *825implicated. Accordingly, I would reverse the court of appeals on this ground, and I concur in the judgment reached by the majority.